In re Lafayette Parish School Board;— Plaintiff; Applying For Writ of Certiorari and/or Review, Parish of Lafayette, 15th Judicial District Court Div. L, No. 2008-4236; to the Court of Appeal, Third Circuit, No. CA 09-762.
Granted in part. The case is remanded to the district court to allow the plaintiff *1060the opportunity to remove the grounds of the peremptory exception of peremption by amendment of the petition. See La. Code Civ. Proc. Art. 934. In all other respects, the writ application is denied.
VICTORY, J., would deny.